DETAILED ACTION
A complete action on the merits of pending claims 1-14 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 15-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/22.
Claim Interpretation
As the claims are currently constructed there is a lot of functional language; such as, how a structure acts when force is applied.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter US 20130197409 in view of Huttner US 20020013602.
Regarding claims 1 and 6, Baxter teaches a flexible shell (Fig. 4 thermal element 28) comprising a first non-planar surface (Fig. 4 bottom of 28 and pars. [0012] and [0013] the shape can be concave and conforms to the body part) and a second surface opposite the first surface (Fig. 4 top of 28); and an interior cavity defined by the flexible shell and located intermediate the first surface and the second surface of the flexible shell (Fig. 4), wherein: the flexible shell comprises a pliable material (pars. [0051] and [0058] pliable materials and the inside is gel); and the interior cavity is at least partially filled with a first substance (par. [0058]).
Baxter does not explicitly teach the first surface comprises a plurality of protrusions at least one passage extending through the device from the first surface to the second surface, wherein a passage is configured to surround at least a portion of a location of direct contact with a patient.
Huttner, in an analogous needle injection device, teaches a pliable device where the bottom has projections 26 that surround a needle insertion aperture 30 (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the thermal element of Baxter with the projections surrounding a needle insertion aperture, as in Huttner.  The projections present the advantage of blocking pain signals from smaller afferent pain nerve fibers (Huttner par. [0012]).
Regarding claims 2 and 5, Baxter teaches wherein the first non-planar surface defines a curved profile having a first radius of curvature when the pain reducing device is in a first position, the first position being a natural curved configuration with the first surface unaffected by any externally applied forces and wherein the second surface is a nonplanar surface defining a curved profile that corresponds to the curved profile of the first surface in the first position (pars. [0012] and [0013] concave shape of the device).
Regarding claims 3 and 4, Baxter teaches wherein the first surface defines a curved profile having a second radius of curvature when the pain reducing device is in a second position, wherein the second radius of curvature is larger than the first radius of curvature, and wherein the second position defines a substantially flat configuration of the first surface affected by an applied force and wherein the first surface defines a curved profile having a third radius of curvature when the pain reducing device is in a third position, wherein the third radius of curvature is larger than the first radius of curvature and smaller than the second radius of curvature, and wherein the third position defines a configuration of the first surface corresponding to a profile of an area surrounding a location of direct contact with a patient.  This limitation is met by pars. [0012], [0013], [0051] and [0058].  The thermal element is made into a concave shape.  A concave shape is generally a U or C shape which would be the first radius of curvature.  The thermal element is made of gel and is pliable to conform to different parts of the body.  Thus, the device is capable of going flat which would be the second radius of curvature.  Since the ends are moving from a closer configuration to further apart when flat, the radius of curvature would change accordingly.  The third radius of curvature, where it is in between the first and second radii of curvature, would be any radius as the thermal element transitions from the U/C shape to flat. 
Regarding claims 7-9, the combination of Baxter with Huttner teaches wherein the flexible shell comprises a perimeter surface surrounding the shell and extending between the first surface and the second surface to define the interior cavity of the shell; and wherein the passage defines a passage surface at least partially surrounding the passage and extending between the first surface and the second surface; and wherein the perimeter surface comprises the passage surface and wherein the passage defines a first hole extending through the first surface and a second hole extending through the second surface, and a passage perimeter surface extending between the first hole and the second hole.  Baxter teaches the thermal element in Fig. 4.  Huttner teaches the projections with an aperture going through a top and bottom surface (Fig. 1).  In the combination the aperture would extend through the thermal element on top of the projections.
Regarding claim 10, Baxter teaches wherein the flexible shell is sterile (par. [0006] clean reusable device in a medical environment).
Regarding claim 11, Baxter teaches wherein the first substance is a gel (par. [0058]).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter and Huttner as applied to claim 1 above, and further in view of Lowe US 20130013033.
Regarding claims 12-14, Baxter and Huttner do not specifically teach further comprising a second substance within the interior cavity of the flexible shell, wherein the interior cavity defines a first portion and a second portion separated by a barrier when the flexible device is in the first position, and wherein the first substance and the second substance are positioned within the first portion and the second portion, respectively and wherein the barrier is configured to break when the pain reducing device is moved from a first position to a second position so as to initiate an interaction between the first substance and the second substance, wherein the first substance and the second substance are configured such that the interaction activates a cooling functionality of the pain reducing device and  wherein the first substance is water and the second substance is ammonium chloride.
Lowe, in an analogous cooling device, teaches a chemical cold pack that has a barrier.  The barrier separates water from ammonium chloride.  The barrier is then broken so that the salt and water mix to make the pack turn cold (par. [0223]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the thermal element of Baxter and Huttner to have a breakable barrier for mixing water and ammonium chloride.  Having this chemical pack adds the advantage of allowing the user to activate the cooling only when needed (Lowe par. [0223]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794